Citation Nr: 0423474	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-13 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 60 percent for Meniere's 
disease, for the period beginning June 9, 1989.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his physician


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from April 1942 to 
June 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision.  The veteran 
filed a notice of disagreement in December 1995, the RO 
issued a statement of the case in January 1996, and the 
veteran perfected his appeal in April 1996.  

When this case was remanded by the Board in May 2003, the 
issues on appeal included entitlement to an effective date 
prior to June 9, 1989, for the grants of service connection 
for Meniere's disease and dysthymic disorder.  By a November 
2003 rating decision, the RO granted effective dates of 
September 18, 1979, for the grants of service connection of 
both disabilities, which represents a total grant of the 
veteran's claim for earlier effective dates.  The only 
remaining issue on appeal is the claim for a rating in excess 
of 60 percent for Meniere's disease, for the period beginning 
June 9, 1989.


FINDING OF FACT

For the period beginning June 9, 1989, the symptoms of the 
veteran's Meniere's disease have not resulted in the 
frequency of attacks which would warrant a total rating; the 
veteran has not had sufficiently severe vertigo, tinnitus, 
and hearing loss which would warrant a combined rating in 
excess of that which he has already been assigned for 
Meniere's disease.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
Meniere's disease, for the period beginning June 9, 1989, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.25, 4.85, 4.86, 4.87, 4.87a, 
Diagnostic Code 6204, 6205 (as in effect prior to and 
beginning June 10, 1999), 6260 (as in effect prior to and 
from June 10, 1999, from June 10, 1999 to June 12, 2003, and 
beginning June 12, 2003), 6100 (effective prior to and from 
June 10, 1999); VAOPGCPREC 2-2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and there is 
no such issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in October 2001, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a June 2002 supplemental statement of the case, the RO 
continued to deny an increased rating.  

During the course of this appeal, the veteran was also sent 
numerous development letters, notices of rating decisions, a 
statement of the case and supplemental statements of the 
case, as well as a Remand by the Board.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether the veteran's claim could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing him of the information 
and evidence necessary to substantiate his claim.  

At his request, the veteran testified before a local hearing 
officer in April 1996.  The transcript of this hearing has 
been associated with the claims file and was carefully 
reviewed by the Board.  During the course of this appeal, the 
RO has also obtained and reviewed VA and private medical 
records, as well as written statements from the veteran.  The 
Board acknowledges that during his local hearing and at a 
January 2002 VA examination, the veteran indicated that he 
had been receiving benefits from the Social Security 
Administration (SSA).  To date, the RO has never specifically 
sought records from the SSA.  The veteran, however, has never 
asserted or suggested that there are any outstanding SSA 
records which would provide any further information 
concerning the severity of his Meniere's disease.  In fact, 
in response to a October 2001 VCAA letter, the veteran 
submitted a written statement later that month on which he 
indicated that all evidence pertinent to his claim was 
already of record.  Therefore, a remand to seek records from 
the SSA would only delay this appeal.  VA has fulfilled its 
duty to seeking relevant records.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3), (d).  

The veteran underwent VA examinations in February 1993, 
October 1996, and February 2002.  The reports of these 
examinations have been obtained and reviewed by the Board.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The applicable duty to notify and assist requirements have 
been substantially met by the RO (which discussed 38 C.F.R. 
§ 3.159 in its February 2004 supplemental statement of the 
case), and there are no areas in which further development 
may be fruitful.  There would be no possible benefit to 
remanding this case, or to otherwise conduct any other 
development.  

II.  Claim for increased rating

Disability ratings are determined by applying a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259.

The regulations pertaining to rating Meniere's disease were 
revised effective June 10, 1999.  Under the rating criteria 
in effect prior to June 10, 1999, mild Meniere's syndrome 
with aural vertigo and deafness (hearing impairment) warrants 
a 30 percent rating.  Moderate Meniere's syndrome, with less 
frequent attacks than required for a 100 percent rating, 
including cerebellar gait, warrants a 60 percent rating.  A 
100 percent rating is warranted for severe Meniere's syndrome 
with frequent and typical attacks. 38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (as in effective prior to June 10, 
1999).  

Under the rating criteria in effect beginning June 10, 1999, 
Meniere's syndrome (endolymphatic hydrops) manifested by 
hearing impairment with vertigo less than once a month, with 
or without tinnitus, warrants a 30 percent rating.  A 60 
percent rating is warranted for Meniere's syndrome manifested 
by hearing impairment with attacks of vertigo and cerebellar 
gait occurring for one to four times a month, with or without 
tinnitus.  A 100 percent rating is warranted for Meniere's 
syndrome manifested by hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  A note to the revised Diagnostic 
Code 6205 states that Meniere's syndrome is to be evaluated 
either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  But the evaluations for hearing 
impairment, tinnitus, or vertigo are not to be combined with 
an evaluation under Diagnostic Code 6205.  38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (as in effective beginning June 10, 
1999).

The pertinent evidence in this case reflects that the veteran 
sought VA outpatient treatment in June 1989 for blurred 
vision in his left eye and chronic vertigo.  He was fully 
conscious, alert, oriented, and in no respiratory distress.  
His skin was dry and warm.  (By January 1990, the veteran was 
found to have a cataract in his left eye).

In a January 1990 memorandum, Francisco E. Bilbiloni, M.D., 
wrote that he had treated the veteran since November 1977.  
He said the veteran depended on relatives for walking and 
driving, and that he was practically a cripple due to 
Meniere's syndrome.  The symptoms of this condition were said 
to include severe neurosis, upset stomach, easy loss of 
control, high resting pulse and respiration, restlessness, 
muscle aches, worries, and sensorineural hearing loss.  

In a February 1990 memorandum, Jose Luis Valderrabano, M.D., 
noted that the veteran reported that he kept having dizzy 
spells, deafness, and noises.  The veteran appeared deaf (he 
barely heard) and was apparently obsessed by dizziness.  
Sometimes he reportedly walked holding onto things he passed, 
out of fear.   

In a March 1992 memorandum, Dr. Bilbiloni wrote that the 
veteran suffered continuous vertigo attacks, four to six days 
in duration and confining him to bed.  The attacks apparently 
occurred every two weeks, and he could not take care of 
himself or be left alone.  The veteran apparently could not 
drive and his religious, daily, and "familiar" activities 
had been reduced to 20 percent.  

In an October 1992 memorandum, Cristino R. Colón Arvelo, 
M.D., wrote that the veteran suffered from intermittent, 
severe episodes of recurrent vertigo, nausea, and occasional 
vomiting.  The veteran had been on different medications over 
the years, but had not recovered, according to Dr. Arvelo.

At a February 1993 VA audio-ear diseases examination, the 
veteran complained of ringing of the ears (worse on the right 
side) and decreased hearing.  He also reported positional 
giddiness with some nausea.  There was no history of ear 
surgery.  Physical examination revealed normal ear drums.  

At a February 1993 VA mental disorders examination, the 
veteran reported, in pertinent part, that he had vertigo and 
hearing problems.  

At a March 1993 VA audiological examination, the veteran 
reported bilateral hearing loss, tinnitus, and vertigo.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
40
45
LEFT
45
45
50
55

According to the audiologist, language difficulties made the 
use of both pure tone average and speech discrimination 
scores inappropriate.  Nevertheless, the veteran was found to 
have mild to moderate sensorineural hearing loss in both 
ears.  

In a March 1996 letter, Dr. Bibiloni wrote (in pertinent 
part) that he treated the veteran with medication for 
Meniere's disease and had recommended that the veteran avoid 
driving and walking alone, live in a tranquil and peaceful 
setting, and most of all, have constant medical attention.  
Dr. Bibiloni noted that the veteran's sudden vertigo attacks 
would recur almost every two months, keeping him in bed for 
almost two weeks.  He could not drive or stand for a long 
time, was intolerant of loud sounds and noises, and easily 
lost his balance.  He lived in a constant fear for sudden 
vertigo attack and tinnitus, nausea, vomiting, and earaches 
were recurrent symptoms.

At an April 1996 local hearing, the veteran testified that he 
was taking medication for Meniere's syndrome, and that if he 
did not take the medication, the condition would bother him 
even more.  The veteran said he last worked in 1967, and was 
unable to work because of dizziness.  He said that on a 
typical morning, his wife would take him to the bathroom 
because otherwise he would lose his balance when standing up.  
After taking care of his necessities, he would go to a room 
for an hour and a half, and then ask his wife to give him a 
bath.  As the day wore on, his balance would improve a bit.  
He tried to help his wife with household chores, but his 
attempts would make her mad.  The veteran said he had vertigo 
every day, and that this was why he could not be left alone.  
Dr. Bibiloni was also at the hearing, and he testified that 
the veteran had multiple symptoms including hearing loss, 
tinnitus, and vertigo.  He said that the symptoms had not 
improved much, despite the medication the veteran was taking.  
He described how the veteran's vertigo would lead to nausea 
and vomiting.  Dr. Bibiloni said that he always recommended 
that the veteran not be left alone.  

At an October 1996 VA audio-ear diseases examination, the 
veteran reported constant dizziness, tinnitus, and decreased 
hearing.  Physical examination revealed normal auricles, 
external canal, tympanic membrane, and mastoids.  No active 
ear disease or infection of the middle inner ear was present.    

During a January 2002 VA examination, the veteran reported 
that his vertigo worsened every day.  He complained of a loss 
of balance and multiple falls.  He reported that the noise he 
continuously heard made him nervous and irritable.  On 
examination, he appeared alert and oriented.

At a February 2002 ear diseases examination, he complained of 
continuous dizziness, bilateral tinnitus, bilateral hearing 
loss, and balance problems.  He stated that he fell very 
easily.  Examination revealed normal auricles, external 
canals, tympanic membranes, tympanums, and mastoids, and 
there was no evidence of balance disturbance or ear 
infection.  The examiner concluded that the veteran's 
symptoms did not resemble Meniere's syndrome, which was noted 
to be periodical, with varied duration and recurrences.   The 
veteran's symptoms (according to the veteran) were constant.  
He also never mentioned nausea or vomiting, or any true 
vertigo, according to the examiner, who diagnosed the veteran 
as having tinnitus, dizziness, and giddiness.                                                                                                                                                                                                                                                                                                                                                                                            

At a February 2002 audiological examination, the veteran 
complained of progressive hearing loss, severe vertigo 
episodes, and constant bilateral tinnitus.  He indicated 
having difficulty following group conversation and listening 
to television.  He said that his tinnitus interfered with 
sleeping and made him nervous.  


Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
65
70
70
LEFT
55
70
60
75

Speech recognition ability was 70 percent in the right ear 
and 60 percent in the left ear.  

The evidence in this case clearly reflects that the veteran 
is not entitled to a rating in excess of 60 percent for 
Meniere's disease for the period beginning June 9, 1989.  
Although since June 1989 he has reported having episodes of 
dizziness, vertigo, and nausea, these "attacks" have not 
been frequent enough to warrant a 100 percent rating under 
either the prior or revised versions of Diagnostic Code 6205.  
While the claims file includes a number of letters from 
private physicians (and the additional testimony of one such 
physician) restating the litany of symptoms the veteran has 
reported over the years, the claims file does not contain 
records reflecting actual treatment or hospitalization 
following any attacks of Meniere's disease.  In his March 
1996 letter, Dr. Bibiloni noted that the veteran had attacks 
of vertigo almost every two months.  This does not nearly 
constitute the "frequent" attacks required for a 100 
percent rating under the prior version of Diagnostic Code 
6205, or the frequency of "more than once weekly" as 
defined under the revised rating criteria.  Indeed (as 
detailed in the February 2002 examination report), a VA 
physician has questioned whether the veteran even has 
Meniere's disease.  In any case, the objective evidence 
simply does not reflect the frequency of attacks necessary 
for a 100 percent rating under either version of Diagnostic 
Code 6205.

As directed by the note of the revised Diagnostic Code 6205, 
the Board has also considered whether separate ratings for 
vertigo (as peripheral vestibula disorder), hearing 
impairment, and tinnitus would result in a higher overall 
evaluation.  It does not.  

A 10 percent rating is assigned for peripheral vestibular 
disorder causing occasional dizziness.  A 30 percent rating 
is assigned with evidence of dizziness and occasional 
staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6260 provided that persistent tinnitus, which 
was a symptom of a head injury, a concussion or acoustic 
trauma, warranted a 10 percent rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect prior to June 10, 1999).

Under the criteria in effect from June 10, 1999 to June 12, 
2003, Diagnostic Code 6260 provided that if the tinnitus is 
shown to be recurrent, a maximum 10 percent evaluation is 
warranted.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or of acoustic trauma. 38 C.F.R. § 4.87, Diagnostic Code 6260 
(in effect from June 10, 1999 to June 12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
The criteria further provides that only a single evaluation 
for recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  It was 
noted that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) was not to be evaluated under this diagnostic 
code, but evaluated as part of any underlying condition 
causing it.  68 Fed. Reg. 25822- 25823 (May 14, 2003) 
(codified as amended at 38 C.F.R. § 4.87, Diagnostic Code 
6260).

In a recent opinion, the General Counsel held that Diagnostic 
Code 6260 (currently codified at 38 C.F.R. § 4.87), as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  The General Counsel 
also held that separate ratings for tinnitus for each ear may 
not be assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003 specifically indicates that it has 
retroactive effect. VAOPGCPREC 2-2003.

The criteria for evaluating hearing impairment in effect 
prior to, and since June 10, 1999, call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of puretone audiometry tests.  38 C.F.R. § 4.85.  These 
results are then charted on tables set out in the Rating 
Schedule.  Comparing the previous and new versions of these 
tables reveals no discernable change.  Further, the revisions 
in the language of 38 C.F.R. § 4.85 do not change the method 
by which the tables are interpreted, but only describe, in 
greater detail, how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  The current regulations provide that hearing tests 
will be conducted without hearing aids.  It addresses 
exceptional patterns of hearing loss, which are not shown to 
be present in this case.  (The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hz are each 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.)

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
The table is applied separately for each ear to derive the 
values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board is unable to use the March 1993 VA audiological 
examination report to evaluate hearing loss because the 
examiner was unable to ascertain speech discrimination.  The 
February 2002 audiological examination report, however, does 
provide sufficient information for rating purposes.  By 
intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 68 and 74, the resulting 
numeric designation for the right ear (based on this 
examination) is V.  The numeric designation for the left ear 
is also VI.  Table VII must then be consulted for assignment 
of a percentage evaluation and assignment of a diagnostic 
code. With a numeric designation of Veteran for the right ear 
and VI for the left ear, the point of intersection on Table 
VII requires assignment of a 20 percent rating under 
diagnostic code 6100.

Thus, even were the veteran to be assigned the maximum 30 
percent rating for vertigo (peripheral vestibular disorder), 
the maximum 10 percent rating for tinnitus, and a 20 percent 
rating for hearing loss, the combined rating under 38 C.F.R. 
§ 4.25 would obviously not exceed the 60 percent rating he 
has already been assigned under Diagnostic Code 6205.  

In summary, there is no basis for a rating in excess of 60 
percent for the veteran's Meniere's disease for the period 
since June 9, 1989.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a rating in excess of 60 percent for Meniere's 
disease, for the period beginning June 9, 1989, is denied.




	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



